Title: From John Adams to Horatio Gates, 23 March 1776
From: Adams, John
To: Gates, Horatio


     
      Dear Sir
      Philadelphia March 23. 1776
     
     I had the Pleasure, a few days ago, of your Favour of 8th. Instant, for which I esteem myself under great obligations to you.
     We rejoice here at the Prospect there is of your driving the Enemy from Boston. If you should Succeed in this I hope effectual Measures will be taken to fortify the Harbour, that the Navy may never enter it again. I think the Narrows may be So obstructed that large Ships will not be able to pass, and the Channell between Long Island and the Moon may be commanded by Batteries upon each of those Islands in such a manner that Boston may be Safe from Men of War. I hope my Countrymen will hesitate at no Expence to attain this End, if in order to accomplish it, they should be obliged to remove the rocky Mountains of my Town of Braintree into the Harbour.
     But I cannot yet clearly Satisfy myself that they will leave Boston. It will be a greater Disgrace to the British Arms than to be taken Prisoners in the Town in a Body. If they should abandon the Persons and Property of their dear Friends the Tories in Boston, will any other Tories in any other Part of the Continent ever trust to their Protection? It will be considered as such Impotence, or such Infidelity that I am inclined to think, few Professors of Toryism would ever afterwards be found any where.
     I agree with you, that in Politicks the Middle Way is none at all. If We finally fail in this great and glorious Contest, it will be by bewildering ourselves in groping after this middle Way. We have hither to conducted half a War, acted upon the Line of Defence &c. &c. But you will See by tomorrows Paper, that for the future We are likely to wage three Quarters of a War. The Continental ships of War, and Provincial ships of War, and Letters of Mark and Privateers are permitted to cruise upon British Property, whenever found on the ocean. This is not Independency you know, nothing like it.
     If a Post or two more, should bring you unlimited Latitude of Trade to all Nations, and a polite Invitation to all Nations to trade with you, take care that you dont call it, or think it Independency. No such Matter. Independency is an Hobgoblin, of So frightful Mein, that it would throw a delicate Person into Fits to look it in the Face.
     I know not whether you have seen the Act of Parliament call’d the restraining Act, or prohibitory Act, or piratical Act, or plundering Act, or Act of Independency, for by all these Titles is it call’d. I think the most apposite is the Act of Independency, for King Lords and Commons have united in Sundering this Country and that I think forever. It is a compleat Dismemberment of the British Empire. It throws thirteen Colonies out of the Royal Protection, levels all Distinctions and makes us independent in Spight of all our supplications and Entreaties.
     It may be fortunate that the Act of Independency should come from the British Parliament, rather than the American Congress: But it is very odd that Americans should hesitate at accepting Such a Gift from them.
     However, my dear Friend Gates, all our Misfortunes arise from a Single Source, the Reluctance of the Southern Colonies to Republican Government. The success of this War depends upon a Skillfull Steerage of the political Vessell. The Difficulty lies in forming Constitutions for particular Colonies, and a Continental Constitution for the whole, each Colony should establish its own Government, and then a League should be formed, between them all. This can be done only on popular Principles and Maxims which are so abhorrent to the Inclinations of the Barons of the south, and the Proprietary Interests in the Middle Colonies, as well as to that Avarice of Land, which has made upon this Continent so many Votaries to Mammon that I Sometimes dread the Consequences. However Patience, Fortitude and Perseverance, with the Help of Time will get us over these obstructions.
     Thirteen Colonies under such a Form of Government as that of Connecticutt, or one, not quite so popular leagued together in a faithfull Confederacy might bid Defyance to all the Potentates of Europe if united against them.
     Pray continue to make me happy with your Favours, accept of my most cordial Wishes for your safety, Happiness and Honour, make my most respectfull Compliments to the General and the Ladies, and the whole Family, and believe me to be with great Respect your affectionate Friend and servant
     
      John Adams
     
    